Title: To George Washington from Colonel John Glover, 3 January 1776
From: Glover, John
To: Washington, George



Sir;
Beverly [Mass.] Jany 3 1776

I am to informe your Exellencey, that John Thorner, (Stuward) willi⟨am⟩ Clark, wm Wallis, & thos Gerthrop, Seamen, of the Ship Janney Capt. Foster: made an attem[p]t to Desert from

Said Ship, & to Go on board His Majestys Ship Foye, (now at ancor before this Harbour) but was Discoverd, & prevented by information of andrew Rogers Second Mate, & John Roberson, Cabin boy of Said Ship, whom I have Sent as Evidences against them.
I would Observe to your Exellencey, that these persons, have ben Treatted with Grate kindness, & permitted to Go at Large, which in my Opinion, they have much abused, in attem[pt]ing to Desert to the Enemy. I have therefor Sent them to Head Quarters, to be Delt with as your Exellencey Shall think Proper.
I am now indeavouring to man the Armd Vesels, which at present is Very Difficult, on Acct of the mens not being paid off for their past Services, which is the only Objection they have. Could that be Don, I apprehend they would redely ingage again, however hope, to man one, or two, of them; in a few Days, which nothing on my part Shall be Wanting to effect. I am Respectfully your Exellenceys Most Obedient Sert

John Glover

